DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardaway (US 4033332) in view of Nuun (US 20140277822)
Regarding claim 1, Hardaway discloses a system for monitoring a patient on an air support system (Fig 1-4) the system comprising:
a capacitive sensor system having a capacitive sensor (15/16) positioned at the underside of a mattress (11) (Fig 1-4); 
a respiration signal processing module (27) that receives the output of the capacitive sensor system and is configured to monitor patient respiration (Fig 5) (col. 5, lines 55-67, col. 6, lines 1-20); by: 
periodically sampling the capacitive sensor system output to obtain measurements of incremental body displacement (col. 4, lines 47-67, col. 5, lines 1-45); 
analyzing a plurality of the samples to determine one or more values for parameters of patient respiratory rate (col. 5, lines 46-67)
 determining when one or more of the parameter values indicate abnormal respiration (col. 5, lines 56-67, col. 6, lines 1-45). 
Hardaway is silent regarding the use of an air mattress. Nuun teaches the use of an air mattress (paragraph 0014-0016). Therefore, it would have been obvious at the time of the invention to modify Hardaway’s use of a foam mattress by Nuun’s use of an air mattress since it has been held to be within the general skill of a working in the art to select either of these known mattress materials on the basis of their suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Regarding claim 13, Hardaway is silent. Nuun teaches a pressure signal processing module that receives the output of the capacitive sensor system and is Attorney Docket 7175-262513 R&G        -54-configured to determine the pressure exerted by the patient's body or the penetration of the patient's body into given areas of the mattress; wherein: the mattress comprises a plurality of inflatable cells communicating with inflation elements; and the system further comprises an electronic control and regulation device connected to the pressure signal processing module, the electronic control and regulation device configured to control the inflation elements for filling or emptying, respectively, said plurality of air-filled inflatable cells in such a way that the internal inflation pressure of the air inside the cells is equal to a set point pressure predetermined relative to the load pressure of the body of a person resting on the mattress measured by said sensor; wherein the electronic control and regulation device is further configured to receive a signal indicating that abnormal respiration has been detected, and to cause the repositioning of the body of a person resting on the mattress by selectively inflating or deflating one or more selected inflatable cells of the plurality of inflatable cells (paragraph 0014-0021). Therefore, it would have been obvious at the time of the invention to modify Hardaway’s use of a foam mattress by Nuun’s use of an air mattress since it has been held to be within the general skill of a working in the art to select either of these known mattress materials on the basis of their suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 and Nuun’s mattress type would provide a fully automated adjustable airbed system to increase patient comfort and safety.

Regarding claim 15, Hardaway discloses a method for monitoring a patient on a support system (abstract), the method comprising: 
receiving, at a respiration signal processing module (27), the output of a capacitive sensor system (Fig 1-5) having a capacitive sensor (15/16) positioned at the underside of a mattress (11) (Fig 4) (col. 3, lines 62-67, col. 4, lines 1-49, col. 5, lines 55-67, col. 6, lines 1-20); and 
at the signal processing module: -6-periodically sampling the capacitive sensor system output to obtain measurements of incremental body displacement (col. 4, lines 47-67, col. 5, lines 1-45); 
analyzing a plurality of the samples to determine one or more values for parameters of patient respiratory rate (col. 5, lines 46-67); and 
determining when one or more of the parameter values indicate abnormal respiration (col. 5, lines 56-67, col. 6, lines 1-45).  
Hardaway is silent regarding the use of an air-filled mattress. Nuun teaches the use of an air- filled mattress (paragraphs 0014-0016). Therefore, it would have been obvious at the time of the invention to modify Hardaway’s use of a foam mattress by Nuun’s use of an air mattress since it has been held to be within the general skill of a working in the art to select either of these known mattress materials on the basis of their suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Claim 3, 7-8, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardaway in view of Nuun further in view of Sullivan (US 6375621)
Regarding claim 3, Hardaway is silent regarding wherein analyzing a plurality of the samples to determine one or more values for parameters of patient respiratory rate comprises: performing a cycle counting technique on the plurality of samples to determine a value indicative of respiratory rate; separately performing analysis of the power spectrum of the plurality of samples to determine a frequency corresponding to a value indicative of respiratory rate; and combining the results of the cycle counting technique with the results of the analysis of the power spectrum to determine an output value indicative of patient respiratory rate.
Sullivan teaches analyzing a plurality of the samples to determine one or more values for parameters of patient respiratory rate comprises: performing a cycle counting technique on the plurality of samples to determine a value indicative of respiratory rate; separately performing analysis of the power spectrum of the plurality of samples to determine a frequency corresponding to a value indicative of respiratory rate; and combining the results of the cycle counting technique with the results of the analysis of the power spectrum to determine an output value indicative of patient respiratory rate (col. 3- col. 4). Therefore, it would have been obvious at the time of the invention to modify Hardaway’s method of analyzing respiration data samples by Sullivan’s method of analyzing vital sign data samples including respiration for the purpose of displaying peaks of the respiration rates to allow the user to quickly determine the appropriate information without requiring a detailed analysis of the spectral information.
Regarding claim 7, Hardaway is silent regarding wherein performing analysis of the power spectrum of the plurality of samples to determine a frequency corresponding to a value indicative of respiratory rate further comprises determining N highest peaks within the power 
Regarding claim 8, Hardaway is silent regarding wherein combining the results of the cycle counting technique with the results of the analysis of the power spectrum to determine an output value indicative of patient respiratory rate comprises determining a weightedAttorney Docket 7175-262513 R&G Client Ref. N1-39678average of the value determined according to the cycle counting technique and the power spectrum analysis technique . 
Sullivan teaches wherein combining the results of the cycle counting technique with the results of the analysis of the power spectrum to determine an output value indicative of patient respiratory rate comprises determining a weightedAttorney Docket 7175-262513 R&G Client Ref. N1-39678average of the value determined according to the cycle counting technique and the power spectrum analysis technique (col. 3- col. 4). Therefore, it would have been obvious at the time of the invention to modify Hardaway’s method of analyzing respiration data samples by Sullivan’s method of analyzing vital sign data samples including respiration for the purpose of displaying peaks of the respiration rates to allow the user 
Regarding claim 16, Hardaway is silent regarding wherein analyzing the plurality of the samples to determine one or more values for parameters of patient respiratory rate involves use of a histogram function.  Sullivan teaches analyzing the plurality of the samples to determine one or more values for parameters of patient respiratory rate involves use of a histogram function (col. 3-4). Therefore, it would have been obvious at the time of the invention to modify Hardaway’s method of analyzing respiration data samples by Sullivan’s method of analyzing vital sign data samples including respiration for the purpose of displaying peaks of the respiration rates to allow the user to quickly determine the appropriate information without requiring a detailed analysis of the spectral information.
Regarding claim 17, Hardaway is silent regarding wherein analyzing the plurality of the samples to determine one or more values for parameters of patient respiratory rate involves use of a histogram function.  Sullivan teaches analyzing the plurality of the samples to determine one or more values for parameters of patient respiratory rate involves use of a histogram function (col. 3-4). Therefore, it would have been obvious at the time of the invention to modify Hardaway’s method of analyzing respiration data samples by Sullivan’s method of analyzing vital sign data samples including respiration for the purpose of displaying peaks of the respiration rates to allow the user to quickly determine the appropriate information without requiring a detailed analysis of the spectral information.
Claims 4-6, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardaway in view of Nuun in view of Sullivan (US 6375621) further in view of Halperin (US 20080275349)

Regarding claim 5, Hardaway is silent. Halperin teaches wherein selecting one or more of the values indicative of respiratory rate determined from the output comprises determining, for each of the outputs associated with a band-pass filter, whether the respiratory rate is stable by comparing the output associated with each band pass filter with the output of one or more other filters and determining whether the determined respiratory rate is within a predetermined range of the respiratory rate determined using the one or more other filters (paragraph 0119, 0222, 0611-0612; 0720-0721, 0821).  Therefore, it would have been obvious at the time of the invention to modify Hardaway’s method of analyzing respiration data samples by Halperin’s 
Regarding claim 6, Hardaway is silent. Halperin teaches wherein the filters are ordered according to bandwidth and comparing the output associated with each band pass filter with the output of one or more other filters comprises comparing the output for each filter with that of its neighboring filters (paragraph 0222, 0611-0612, 0664, 0720-0721, 0821).  Therefore, it would have been obvious at the time of the invention to modify Hardaway’s method of analyzing respiration data samples by Halperin’s method of analyzing respiration data samples for the purpose of updating the analysis techniques to allow the user to quickly determine the appropriate information in the most efficient manner while also increasing the quality and amount of data analysis that can be performed due to the updated analysis techniques and software.
Regarding claim 9, Hardaway is silent. Halperin teaches wherein the respiration signal processing module is further configured to: 
compare the value of each of the values indicative of respiratory rate determined from the output associated with the filters with a predetermined threshold to determine a set of values SRR(nl) (paragraph 0607-0608, 0650, 0656, 0662, 0664, 0670, 0675); 
for each value that exceeds the threshold, compare (i) the difference between that value and the respiratory rate determined based upon the results of the analysis of the power spectrum with (ii) the difference between the results of the analysis of the power spectrum with the 
discard one or more values indicative of respiratory rate determined from the output associated with the filters based upon the comparison (paragraph 0607-0608, 0650, 0656, 0662, 0664, 0670, 0675).  
Regarding claim 10, Hardaway is silent. Halperin teaches wherein: analyzing a plurality of samples comprises determining a periodic variation in the output of the capacitive sensor system using a predetermined number of accumulated samples, and determining the patient respiratory rate based upon the periodic variation (paragraph 0663, 0667, 0687-0690, 0792); the periodic variation in the output of the capacitive sensor system is determined using a moving sample window (paragraph 0798); and determining when one or more of the parameter values indicate abnormal respiration comprises comparing the patient respiratory rate with an upper and/or lower threshold value, wherein the patient respiratory rate passing beyond the upper and/or lower threshold value indicates abnormal respiration (paragraph 0630, 0687-0690).  
Therefore, it would have been obvious at the time of the invention to modify Hardaway’s method of analyzing respiration data samples by Halperin’s method of analyzing respiration data samples for the purpose of updating the analysis techniques to allow the user to quickly determine the appropriate information in the most efficient manner while also increasing the quality and amount of data analysis that can be performed due to the updated analysis techniques and software.
Regarding claim 11, Hardaway is silent. Halperin teaches wherein the periodic variation in the output of the capacitive sensor system is determined using a moving sample window and the respiration signal processing module is further configured to: for each sample window, 
  -53-compare the average value determined for the current window with a value determined based upon the average value of one or more previous windows; where the comparison indicates that the average value of the current window varies from the average value of one or more previous windows, determine whether any of the values indicative of respiratory rate associated with the output of one of the band-pass filters varies by more than a predetermined amount from a value determined based upon the average value of the one or more previous windows, and if so, discard those values indicative of respiratory rate (paragraph 0663, 0667, 0687-0690, 0792, 0798).
Therefore, it would have been obvious at the time of the invention to modify Hardaway’s method of analyzing respiration data samples by Halperin’s method of analyzing respiration data samples for the purpose of updating the analysis techniques to allow the user to quickly determine the appropriate information in the most efficient manner while also increasing the quality and amount of data analysis that can be performed due to the updated analysis techniques and software.
Regarding claim 12, Hardaway is silent. Halperin teaches wherein the respiration signal processing module is further configured to: 
divide a current sample window into a plurality of segments (paragraph 0663, 0712, 0739, 0775, 0780, 0832); 
determine, for each segment, whether the average signal value of the segment differs from the average signal value of the sample window by more than a predetermined amount; determine, for each segment for which the average signal value of the segment differs from the average signal value of the sample window by more than a predetermined amount, whether any 
divide the window into at least two portions, the first portion spanning from the first sample to a sample J, and the second portion spanning from a sample J to the end of the window (paragraph 0663, 0686, 0694, 0712, 0739, 0775, 0780, 0781, 0798, 0832);
adjust the sample values for the first portion such that the average of the first portion conforms to the average of the second portion (paragraph 0663, 0686, 0694, 0712, 0739, 0775, 0780, 0781, 0798, 0832); and 
replace segments for which the average signal value of the segment differs from the average signal value of the sample window by more than a predetermined amount with segments for which this is not true (paragraph 0663, 0686, 0694, 0712, 0739, 0775, 0780, 0781, 0798, 0832).  
Therefore, it would have been obvious at the time of the invention to modify Hardaway’s method of analyzing respiration data samples by Halperin’s method of analyzing respiration data samples for the purpose of updating the analysis techniques to allow the user to quickly determine the appropriate information in the most efficient manner while also increasing the quality and amount of data analysis that can be performed due to the updated analysis techniques and software.
Response to Arguments
Applicant’s arguments, see arguments, filed 5/21/2020, with respect to the rejection(s) of claim(s) under Halperin have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hardaway in view of Nuun.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791